                     IN THE UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

   IN RE:                                           )
                                                    )
   POINTCLEAR SOLUTIONS, INC.,                      ) CASE NO. 18-83286-CRJ-11
   EIN: XX-XXX1564                                  ) CHAPTER 11
                                                    )
       Debtor.                                      )


         AGREED THIRD INTERIM ORDER AUTHORIZING DEBTOR TO USE
          CASH COLLATERAL AND GRANTING ADEQUATE PROTECTION

        This matter came before the Court on Wednesday, December 19, 2018, for hearing on the

 Motion by PointClear Solutions, Inc., for Authorization to Use Cash Collateral [Doc 6] (the

 “Motion”) (the “Debtor”), pursuant to 11 U.S.C. § 363 of the Bankruptcy Code and Rule 4001(d)

 of the Federal Rules of Bankruptcy Procedure, to use cash collateral which is subject to the

 interests of Progress Bank and Trust (“Progress Bank”), and Progress Bank’s Response to the

 Motion [Doc 10]; and the Court having determined that the relief sought in the Motion is necessary

 to avoid immediate and irreparable harm to the estate and is in the best interest of Debtor’s estate;

 and the Court having determined that the legal and factual bases set forth in the Motion and at any

 hearing establish just cause for the relief granted herein;


        IT IS HEREBY FOUND AND DETERMINED THAT:


        A.       Notice and Hearing. Notice of the Motion and hearing on Debtor’s use of cash

 collateral has been served in accordance with § 102(1) of the Bankruptcy Code and Bankruptcy

 Rule 4001(b), which notice is appropriate in the particular circumstances and is sufficient for all

 purposes under the Bankruptcy Code and the applicable Rules in respect of the relief requested.


        B.       Cash Collateral. As used herein, “cash collateral” means cash collateral as




Case 18-83286-CRJ11         Doc 79    Filed 01/15/19 Entered 01/15/19 15:11:32              Desc Main
                                     Document     Page 1 of 5
 described and defined in § 363(a) of the Bankruptcy Code, which includes all proceeds, products,

 offspring, rents, or profits generated from Progress Bank’s pre-petition collateral (“Cash

 Collateral”). Progress Bank alleges that it maintains a first priority perfected security interest in

 the Cash Collateral under § 362(a) and (c)(2) of the Bankruptcy Code that is properly perfected

 under § 546 of the Bankruptcy Code and other applicable law.


        C.      Necessity and Best Interest. Debtor does not have sufficient unencumbered cash

 or other assets with which to continue to operate its business in Chapter 11. Debtor requires

 immediate authority to use Cash Collateral to continue its business without interruption toward the

 objective of a refinance of the Notes. Debtor’s use of Cash Collateral to the extent and on the

 terms and conditions set forth herein is necessary to avoid immediate and irreparable harm to the

 estate. Progress Bank is willing to consent to the use of the Cash Collateral but only upon the

 entry of an agreed cash collateral order containing certain terms and conditions approved by the

 Bankruptcy Court.


        D.      Budget. Good cause has been shown for the entry of this Order and authorization

 for Debtor to use the Cash Collateral in accordance with the budget attached hereto as Exhibit A

 (the “Budget”). The financial forecast included in the Budget complies with the terms and

 conditions of this Order and has been approved by Progress Bank. Debtor’s need for use of Cash

 Collateral afforded herein is immediate and critical.


        IT IS HEREBY ORDERED AS FOLLOWS:


        1.      The Motion is GRANTED on an interim basis (pending final hearing on the terms

 of this Order). Any objections filed, to the extent not resolved, are hereby OVERRULED.




Case 18-83286-CRJ11         Doc 79    Filed 01/15/19 Entered 01/15/19 15:11:32             Desc Main
                                     Document     Page 2 of 5
        2.         Progress Bank is granted an interim post-petition lien on accounts receivable,

 inventory, and bank deposits, to the extent of the use of cash collateral by the Debtor during the

 interim period.


        3.         Use of Cash Collateral. Debtor is authorized to use Cash Collateral in accordance

 with the Budget until the conclusion of the Final Hearing set below.


        4.         Additional Collateral. For the purposes of and limited to this Interim Order only,

 one of the Guarantors on the loan of Progress Bank, the Karabinos Living Trust (“Guarantor

 Trust”), has pledged Four Hundred Fifty Thousand and No/100 Dollars ($450,000.00) in

 marketable securities as additional collateral for Progress Bank.         The Guarantor Trust by

 agreement of record in open court shall not dissipate or distribute trust corpus to its beneficiaries,

 other than funding reasonable contributions of capital (by loan) to the Debtor. The Debtor by its

 consent and agreement shall, pending the final hearing, timely provide to Progress Bank requested

 financial documents and information relative to Debtor’s need for use of cash collateral and/or the

 adequate protection of Progress Bank’s collateral.


        5.         Grant of Liens. The Debtor’s rights and obligations and Progress Bank’s rights

 and claims, security interests, liens and priorities in connection with this Order are in addition to

 and not in lieu or substitution of the rights, obligations, claims, security interests, liens and

 priorities granted under the Loan Documents.


        6.         Adequate Protection. Debtor shall provide adequate assurance to Progress Bank

 as follows: (1) Debtor agrees to make monthly interest only payments on the Progress Bank Line

 of Credit (“LOC”) and Term Loans each month. The November payment has been paid in

 December; December’s payment will be paid on or before January 20, 2019. The January payment




Case 18-83286-CRJ11           Doc 79    Filed 01/15/19 Entered 01/15/19 15:11:32            Desc Main
                                       Document     Page 3 of 5
 shall be made by February 20, 2019. The February payment shall be made by March 20, 2019.

 Each monthly payment thereafter shall be paid on or before the 20th of the month until the Debtor’s

 plan of reorganization is confirmed. (2) Debtor agrees to make interest only payments on the third

 Progress Bank loan in the amount of $15,370.40, which is secured by the Georgia Tax refund.

 Debtor will immediately pay the $2,082.92 interest due and will continue thereafter to pay interest

 only payments on the contract date in the amount of $85.25 pending Debtor’s receipt of the

 Georgia Tax refund which is collateralized to Progress Bank. (3) Debtor agrees to abide by its

 Budget. (4) Debtor agrees to submit to this Court a proposed chapter 11 plan of reorganization on

 or before March 29, 2019. (5) Debtor agrees to provide without formal discovery, its financials,

 contracts, proposals, and its valuations or handicapping of the latter.


        7.      Final Hearing. The Final Hearing on the Motion is scheduled for April 1, 2019 at

 2:30 p.m. before the Honorable Clifton R. Jessup, Jr. at the United States Bankruptcy Court,

 Northern District of Alabama, Northern Division, Decatur, AL 35601. If the Plan proposed by

 the Debtor is acceptable to Progress Bank, this Order may become final without further hearing if

 the parties stipulate and an Order is entered.


 Dated this the 15th day of January, 2019.

                                                       /s/ Clifton R. Jessup, Jr.
                                                       Clifton R. Jessup, Jr.
                                                       United States Bankruptcy Judge

 Order Prepared By:
 Stuart M. Maples
 MAPLES LAW FIRM, P.C.

 Consented to by :
 S. Dagnal Rowe
 WILMER & LEE, P.A.

 Lee R. Benton
 BENTON & CENTENO, LLP




Case 18-83286-CRJ11         Doc 79    Filed 01/15/19 Entered 01/15/19 15:11:32            Desc Main
                                     Document     Page 4 of 5
                                   Exhibit A
                                     Budget




Case 18-83286-CRJ11   Doc 79    Filed 01/15/19 Entered 01/15/19 15:11:32   Desc Main
                               Document     Page 5 of 5
